Warner, Chief Justice.
Amelia Murphy was indicted for the offense of bigamy, and William Chambers was indicted for the offense of marrying another man’s wife. Both were found guilty, and a motion for a new trial in each case was made, on the grounds set forth *151in the respective motion? therefor, which were overruled, and the defendants excepted.
1. Both cases were argued together before this Court, and the only question made was whether Amelia Murphy was a lawful married woman at the time Chambers married her. The marriage of Amelia and Jack Murphy was proved by witnesses who were present at their marriage, and that they were married by a preacher and minister of the gospel, who said he had a license to marry them, but no license was produced or offered in evidence. It is insisted that, in order to prove a legal marriage of the parties a license from the Ordinary should have been proven at the trial, and that the minister wdio married them was an ordained minister of the gospel. In Cook vs. The State, 11 Georgia Reports, 54, this Court held that in prosecutions for bigamy, adultery, or incestuous adultery, that the admissions of a defendant as to the fact of his marriage were admissible in evidence, and that it was not necessary to prove a marriage in fact. In that case, the point •was made that the marriage should be proved by the record of the license and return thereon. In this case, the marriage is not proved by the admissions of the defendant, but a marriage in fact is proved by the witnesses who were present at the time it took place. On the authority of Cook vs. The State, the marriage of Amelia and Jack Murphy was a lawful marriage, according to the evidence, without proof of the license from the Ordinary. The 1708th section of the Code declares that a marriage, valid in other respects, and supposed by the parties to bo valid, shall not be affected by a want of authority in the minister, or Justice, to solemnize the same.
2. The record does not show that a motion was made in the Court below for a new trial on the ground of newly discovered evidence, or that the Court rendered any judgment as to that ground, in either case. The verdict in both cases being right, under the law and the evidence, the motion for a new trial in each case was properly overruled.
Let the judgment of the Court below, in both cases, be affirmed.